5417
DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
***  This office action is responsive to Applicant’s Amendment filed April 27, 2021.  Claims 
1-20 are pending.  

*** Claim 4, line 1, is objected to as containing a typographical error, where “t the” should be 
--the--.  Appropriate correction is requested.
 
					Claim Duplication
 Re-claims 12 and 13:  Claims 12 and 13 are identically duplicated that of claims 10 and 11, respectively.  Applicant is advised that should the claims be found allowable, the duplicated claims will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording.  See MPEP § 706.03(k).  
One of the claims should be amended or cancelled to avoid the duplication.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1,2,5,6,8,9 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Asai (2008/0023815).
Re-claim 1, Asai teaches (at Fig 1D; col 8, line 50 to col 10; Figs 1A-1D) a resin package, comprising: a printed circuit board including a resin layer 1 (Fig 1D, and resin at col 6, lines 7-40; col 3, lines 28-62; col 1, lines 27-55; col 8, line 50 to col 10) having a resin top surface and a resin bottom surface, and including metallic layers (as shown in Figs 1A,1D; col 8, lines 50-60 for copper plating as the metallic layers) provided above the resin top surface of the resin layer 1 (as shown in Figs 1A,1D) and underneath the resin bottom surface of the resin layer 1 (as shown in Figs 1A,1D);  a frame (Fig 1D; Figs 1B-1D for patterned resin 2) comprising a first portion arranged above a board top surface of the printed circuit board 1 and further comprising a second portion arranged at a board bottom surface of the printed circuit board 1 and extending underneath the resin bottom surface of the resin layer 1 at a position underneath the resin bottom layer 1 where the metallic layers are not provided (as shown in Fig 1D, the patterned resin 2 positioned underneath the resin bottom layer 1 not having the metallic layers); and wherein a total thickness of portions of the metallic layers (as shown in Figs 1A,1D; col 8, lines 50-60 for copper plating layers as the metallic layers) provided above the resin top surface and portions of the metallic layers provided underneath the resin bottom surface is greater than a thickness of the resin layer 1 (as shown in Figs 1A,1D).   Re-claim 2, wherein the printed circuit board 1 includes though holes 101 (Figs 1A-1D), and the frame 2 extends through the through holes such that the first and second portions of the frame 2 are connected through the through holes 101 (as shown in Figs 1B-1D).  Re-claim 5, wherein the thickness of the resin layer 1 is about 0.6 mm (col 8, lines 50-57; col 6, lines 7-24 for 500 microns, which is at least 50 micrometers as claimed).  Re-claim 6, wherein the thickness of the resin layer 1 is about 0.6 mm (col 8, lines 50-57; col 6, lines 7-24 for 500 microns, which is at least 50 micrometers as claimed).  Re-claim 8, wherein the frame 2 (the patterned resin 2 located between the metallic layers as shown in Fig 1D)  is located between the metallic layers in at least one side surface of the resin package.  Re-claim 9, wherein the frame 2 (the patterned resin 2 located between the metallic layers as shown in Fig 1D)  is located between the metallic layers in at least one side surface of the resin package.  Re-claims 10-13, wherein the frame 2 (Fig 1D; Figs 1B-1D for patterned resin 2) is located between two different ones of the metallic layers (as shown in Figs . 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 


Claims 3-4,7 are rejected under 35 U.S.C. 103 as being unpatentable over  Asai (2008/0023815) taken with Yoneda (2019/0143434).
Asai teaches (at Fig 1D; col 8, line 50 to col 10; Figs 1A-1D) the resin package, as applied to claims 1,2,5,6,8,9 above, and fully repeated herein; wherein Re-claims 3-4, Asai also teaches, wherein the total thickness of the portions of the metallic layers (as shown in Figs 1A,1D; col 8, lines 50-60 for copper plating; col 6, lines 50-65 for thickness of the first and second copper layers of 1-9 microns and 10-150 microns, respectively) provided above the resin top surface of the resin layer 1 and the portions of the metallic layers provided underneath the resin bottom surface of the resin layer 1 is less than the thickness of the resin layer (col 8, lines 50-57; col 6, lines 7-24 for 500 microns); and Re-claim 7, Asai teaches wherein the thickness of the resin layer 1 is about 0.6 mm (col 8, lines 50-57; col 6, lines 7-24 for 500 microns, which is at least 50 micrometers as claimed).
Re-claims 3-4, as described above, Asai already teaches the total thickness of the portions of the metallic layers provided above the resin top surface of the resin layer and the portions of 
However, Yoneda, which discloses a similar printed circuit board (Fig. 3, 2) including an insulating layer (2a) having a top surface (top) and a bottom surface (bottom), and including metallic layers (2b, 2c) formed on the top surface (top) of the insulting layer (2a) and underneath the bottom surface (bottom) of the insulating layer (2a), further discloses wherein the total of each thickness of the metallic layers (2b, 2c) formed on the top surface (top) of the insulating layer (2a) and underneath the bottom surface (bottom) of the insulating layer (2a) is less than four times the thickness of the insulting layer (paragraph 0033). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the resin package of Asai by employing the total thickness of the metallic layers provided above the resin top surface of the resin layer and underneath the resin bottom surface of the resin layer less than four times the thickness of the resin layer, as taught by Yoneda, since printed circuit boards with the claimed relative dimensions are known in the art and ensure adequate strength of the printed circuit board, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948).


Claims 1-2,5,6,8-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nakabayashi (2019/0013443) taken with Yamaguchi (6,392,294) and Miki (8,143,531).
 Re-claim 1, Nakabayashi teaches (at Figs 8A and 21-23; para 95-,96,114-120; Figs 1-7, para 69-94) a resin package, comprising: a printed circuit board including a resin layer 11 (Figs 8A,21; para 135 for resin; para 69-86, Figs 1-7)  having a resin top surface and a resin bottom surface, and including metallic layers 12,13,151 (Figs 8A,21,2; para 138,69,80) provided above the resin top surface of the resin layer 11 and underneath the resin bottom surface of the resin layer 11; a frame 40 (Figs 8A,21,2; para 69-73) comprising a first portion arranged above a board top surface 111 of the printed circuit board 11 and further comprising a second portion 

	Re base claims 1 and 18: As described above, Nakabayashi already teaches the frame 40 comprising the first portion above a board top surface and the second portion arranged at a board bottom surface of the printed circuit board, but lacks extending at a position underneath the resin bottom surface of the resin layer where the metallic layers are not provided.
	However, Yamaguchi teaches two embodiments: a) as shown in Figure 2, the second portion 50 (Fig 2, col 4, lines 49-67)  of the frame 51 arranged at a board bottom surface of the printed circuit board 1a; and b) as shown in Figure 9, the second portion 50 (Fig 9; col 6, lines 26-65)  of the frame 51 arranged at a board bottom surface of the printed circuit board 1a, and extending underneath the resin bottom surface of the resin layer 1a at a position underneath the resin bottom layer where the metallic layers 2A,2B are not provided (Fig 9 for extending portion 51a).  Miki teaches (at Figs 1,3; col 5, lines 15-25; col 1-2; col 4,line 30 to col 6) a frame 25 comprising a first portion arranged above a board top surface of the printed circuit board 10 and further comprising a second portion arranged at a board bottom surface of the printed circuit board 10 and extending underneath the resin bottom surface of the resin layer (18,12 in Fig 1, col 6, lines 61-67; 41 in Fig 3, col 9, line 30 to col 10)  at a position underneath the resin bottom layer where the metallic layers (43 in Fig 3; 19 in Fig 1) are not provided so as to improve rigidity and to prevent warpage in the overall substrate (col 7, lines 53-67), wherein the frame 25 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the resin package of Nakabayashi by extending the portion of the frame at a position underneath the resin bottom surface of the resin layer where the metallic layers are not provided, as taught by Yamaguchi and Miki.  This is because of the desirability to provide an auxiliary fixing portion so that the frame is more stably attached to the printed circuit board, to improve rigidity and to prevent warpage in the overall substrate, thereby improving the reliability of the resin package.


Claims 3-4,7 are rejected under 35 U.S.C. 103 as being unpatentable over  Nakabayashi (2019/0013443), Yamaguchi (6,392,294) ) and Miki (8,143,531), as applied to claims 1-2,5-6,8-20 above, and further of Yoneda (2019/0143434).
Nakabayashi, Yamaguchi and Miki teach the resin package, as applied to claims 1,2,5-6,8-20  above, and fully repeated herein; wherein Re-claims 3-4, Nakabayashi also teaches, wherein the total thickness of the portions of the metallic layers (as shown in Figs 8A,21,2; para 138,69-73) provided above the resin top surface of the resin layer 11 and the portions of the metallic layers 13 provided underneath the resin bottom surface of the resin layer 11 is less than the thickness of the resin layer 11 (Figs 8A,21; para 135-136 for at least 50 microns of the resin layer 11);  Re-claim 7, Nakabayashi teaches wherein the thickness of the resin layer 111 is at least 50 microns (para 135-136 for at least 50 microns of the resin layer 11 as claimed).
Re-claims 3-4, as described above, Nakabayashi already teaches the total thickness of the portions of the metallic layers provided above the resin top surface of the resin layer and the portions of the metallic layers provided underneath the resin bottom surface of the resin layer, but lacks reciting the total thickness that is less than four times the thickness of the resin layer.
However, Yoneda, which discloses a similar printed circuit board (Fig. 3, 2) including an insulating layer (2a) having a top surface (top) and a bottom surface (bottom), and including metallic layers (2b, 2c) formed on the top surface (top) of the insulting layer (2a) and underneath the bottom surface (bottom) of the insulating layer (2a), further discloses wherein the total of each thickness of the metallic layers (2b, 2c) formed on the top surface (top) of the insulating 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the resin package of the references including Nakabayashi, Yamaguchi and Miki by employing the total thickness of the metallic layers provided above the resin top surface of the resin layer and underneath the resin bottom surface of the resin layer less than four times the thickness of the resin layer, as taught by Yoneda, since printed circuit boards with the claimed relative dimensions are known in the art and ensure adequate strength of the printed circuit board, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948).  

  
Response to Amendment
5.	Applicant's Amendment filed April 27, 2021 and remarks thereof with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 



*******************
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822